DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/519,025 filed 07/23/2019.
Claims 1-15 are pending in the Application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “42” in the Figure 2 has been used to designate both “Reservoir” and “high-voltage battery”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claim limitations “putting …”, “performing …”, “putting …” have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Wherein three-prong test is: (A) the claim limitations use the terms “putting”, “performing”, “putting” that are non-structural term having no specific structural meaning for performing the claimed function; (B) the terms “putting”, “performing”, “putting”  are merely functional language; (C) the terms “putting”, “performing”, “putting” are not modified by sufficient structure, material, or acts for performing the claimed functions. Thus, it is unclear whether these limitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is not clear what element(s)/structure(s) implement(s) functions/actions “putting”, “performing”, “putting”.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional not be modified by sufficient structure, material, or acts for performing the claimed functions;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that functions; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that functions.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




10.	Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tran et al. (US Patent 9,404,977).
With respect to claim 1 Tran et al. teaches A system comprising: 
a virtual-driver module (simulator BBS 12/virtual-driver module (col 4, ll.62-63; Fig. 1)); 
a DC/DC converter electrically coupled to the virtual-driver module (BDC 36/DC/DC converter electrically connected to BBS 12/virtual-driver module through BCM 14 (col. 4, ll.29-30; Figs. 1, 2)); 
a low-voltage battery electrically coupled to the virtual-driver module (capacitor SC 34/low-voltage battery being DC power of 24V and electrically coupled to the simulator BBS 12/virtual-driver module (col. 3, ll.27-29; col. 4, ll.5-7, ll.55-56; Figs. 2, 3)); 
a high-voltage battery electrically coupled to the DC/DC converter (discharge capacitor 38/high-voltage battery producing large energy pulse and electrically connected to the BDC 36/DC/DC converter (col. 6, ll.10-12; col. 4, ll.42-44; Fig. 3)); and 
a computer communicatively coupled to the DC/DC converter (CCM 18/computer connected to BDC 36/DC/DC converter for controlling/communicating the BDC 36/DC/DC converter (col. 3, ll.40-45; col. 5, ll.11-13; Fig. 3)); 
wherein the computer is programmed to in response to a request to start a vehicle including the virtual-driver module in a manual mode, the vehicle being in an off state at the time of the request, set a setpoint of the DC/DC converter at a first voltage (CCM 18/computer is configured/programmed to provide and control/monitor the power to the BBS 12/virtual-driver module, when test command voltage is received  (col. 3, ll.63-66; col. 6, ll.19-29; col. 7, ll.23-24), and set the voltage/first voltage to the output link 40 (col. 7, ll.13-17, ll.41-43));
then perform at least one pre-drive test on the vehicle (wherein test command voltage can be received to test vehicle drive cycle prior driving (col. 7, ll.23-26)); and 
then set the setpoint of the DC/DC converter at a second voltage lower than the first voltage (control/set BDC 36/DC/DC converter second voltage as reducing voltage at the link 40 (col. 7, ll.51-53)).
With respect to claim 2 Tran et al. teaches A system comprising a computer including a processor and a memory storing instructions executable by the processor (col. 3, ll.40-45) to:
in response to a request to start a vehicle in a manual mode, the vehicle being in an off state at the time of the request, put a virtual-driver module in a high-power-draw state (CCM 18/computer is configured/programmed to provide and control/monitor the power to the BBS 12/virtual-driver module (col. 3, ll.63-66; col. 6, ll.19-29; col. 7, ll.), and wherein BBS 12/virtual-driver module can provide a high energy pulse/high-voltage-draw (col. 6, ll.7-8), and set the voltage/first voltage to the output link 40 (col. 7, ll.13-17, ll.41-43), and wherein test command voltage can be received to test vehicle drive cycle prior driving (col. 7, ll.23-26)); 
then perform at least one pre-drive test on the vehicle (wherein test command voltage can be received to test vehicle drive cycle prior driving (col. 7, ll.23-26)); and 
then put the virtual-driver module in a low-power-draw state (control/set BDC 36/DC/DC converter second voltage as reducing voltage at the link 40 (col. 7, ll.51-53)).

in response to a request to start a vehicle in a manual mode, the vehicle being in an off state at the time of the request, putting a virtual-driver module in a high-power-draw state (CCM 18/computer is configured/programmed to provide and control/monitor the power to the BBS 12/virtual-driver module (col. 3, ll.63-66; col. 6, ll.19-29; col. 7, ll.), and wherein BBS 12/virtual-driver module can provide a high energy pulse/high-voltage-draw (col. 6, ll.7-8), and set the voltage/first voltage to the output link 40 (col. 7, ll.13-17, ll.41-43), and wherein test command voltage can be received to test vehicle drive cycle prior driving (col. 7, ll.23-26)); 
then performing at least one pre-drive test on the vehicle (wherein test command voltage can be received to test vehicle drive cycle prior driving (col. 7, ll.23-26)); and 
then putting the virtual-driver module in a low-power-draw state (provide and control/monitor the power to the BBS 12/virtual-driver module (col. 3, ll.63-66) by controlling/setting BDC 36/DC/DC converter to second voltage as reducing voltage at the link 40 (col. 7, ll.51-53)).
With respect to claims 3-8, 10-15 Tran et al. teaches:
Claims 3, 10: further comprising a DC/DC converter electrically coupled to the virtual-driver module and communicatively coupled to the computer, wherein putting the virtual-driver module in the high-power-draw state is setting a setpoint of the DC/DC converter at a first voltage, and putting the virtual-driver module in the low-power-draw state is setting the setpoint of the DC/DC converter at a second voltage lower than the first voltage  (col. 4, ll.29-30; col. 7, ll.41-55; Figs. 1, 2).
 (abstract; col. 1, ll.18-28; col. 3, ll.52-54; col. 5, ll.6-16, ll.28-30).
Claims 5, 12: wherein the instructions further include to, in response to a request for an action by a control module while the vehicle is in the off state, provide power to the control module from a low-voltage battery upon determining that a charge of the low-voltage battery is below a threshold that is based on a power demand of the action  (col. 7, ll.23-24; col. 5, ll.28-30; col. 8,ll.28-29).
Claims 6, 13: wherein the instructions further include to, in response to the request for the action by the control module while the vehicle is in the off state, initialize a high-voltage battery and provide power to the control module from the high-voltage battery upon determining that the charge of the low-voltage battery is above the threshold (col. 7, ll.23-24; col. 6, ll.9-15, ll.19-20; col. 8, ll.29-30).
Claims 7, 14: further comprising a DC/DC converter electrically coupled to the control module and communicatively coupled to the computer, wherein providing power to the control module from the high-voltage battery includes setting a setpoint of the DC/DC converter based on the power demand of the action (col. 3, ll.47-49; col. 4, ll.29-30; col. 7, ll.13-17, ll.41-43).
Claims 8, 15: wherein the action is downloading an update for the control module  (col. 3, ll.47-54; col. 8, ll.42-44).
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
11/26/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851